Citation Nr: 0017609	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  98-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from May 1966 to January 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the United States Department 
of Veterans Affairs (VA) Oakland, California Regional Office 
(RO).   


FINDINGS OF FACT

1.  Competent medical evidence of PTSD is not shown.  

2.  An acquired psychiatric disorder is not shown during 
service nor is there competent medical evidence of an 
etiological relationship or medical nexus between a current 
psychiatric disorder and service.  


CONCLUSION OF LAW

The claim of entitlement to an acquired psychiatric disorder 
to include PTSD is not well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with respect to 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, is whether 
the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation alone is not 
sufficient, the appellant must submit evidence in support of 
his or her claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 
2 Vet. App.  609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity maybe 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current symptoms and 
the inservice stressor.  


Factual Background

In May 1968 the veteran was admitted to a military 
neuropsychiatric hospital ward.  It was reported that he no 
longer liked military service; that he was unable to get 
along with authority figures; that he did not wish to take 
orders; and that he believed the Navy was against his moral, 
religious, and artistic believes.  A history of substance 
abuse was reported.  The veteran canceled a scheduled 
neuropsychiatric clinic appointment.  

In December 1968 a psychiatric evaluation was performed.  It 
was reported that the veteran had made a statement that 
required an investigation by authorities.  The subject of the 
statement was not indicated.  The veteran answered questions 
relevantly and coherently.  He presented no signs or symptoms 
of neurosis, psychosis, or organic brain damage.  He was 
considered responsible for his difficulties.  The veteran's 
discharge medical examination report was negative for any 
complaints or findings referable to a psychiatric disorder.  

A review of the veteran's DD 214 reveals that he did not 
receive any combat medals awards or citations.

In a March 1997 statement the veteran reported that he 
developed anxiety during service while in boot camp, and that 
his fear of failure led to problems later on his career.  He 
stated that during service, he was assaulted and injured off 
base in a race riot.  Subsequent to the event, he stated had 
a great fear of crowds and he always looked for an escape 
route when going down a street to protect himself.  When he 
sat in a room, he sat in the back to watch the exits.  The 
veteran stated that, during service, he was harassed by a 
"chief" who made his life miserable.  The veteran stated that 
in January 1968, he tried to seek psychiatric help but was 
unable to obtain any help.  He subsequently went on 
unauthorized absence, was arrested and then placed in 
solitary confinement.  The veteran stated that he had 
recurrent nightmares about being "locked up."  He also stated 
that he had panic attacks.  

Received in April 1997 were service administrative records of 
the veteran confirming that he was disciplined for an 
unauthorized absence.  

Submitted in May and July 1997 were VA clinical records dated 
in 1995 and 1996 revealing that the veteran received 
treatment for anxiety disorder, depression, dysthymia, and 
panic disorder.  Private clinical records dated in March 1996 
report that the veteran received treatment for a panic 
disorder without agoraphobia and a personality disorder. 

A VA PTSD examination was performed in July 1997.  It was 
reported that the veteran claimed panic attacks, PTSD, 
anxiety, and depression.  It was reported that the veteran 
had reported a history of being assaulted during service and 
that he had had negative reactions to the way he was treated 
during military service.  It was indicated that the veteran 
had received treatment for panic disorder with agoraphobia 
and personality disorder and that outpatient psychiatric 
records revealed treatment for panic attacks and depression.  
It was reported that the veteran's military history did not 
include combat.  The veteran reported that he became 
depressed and angry about stress in his life.  He lived in a 
one-room cabin in a remote area because it was hard trying to 
deal with people.  He reported that he had continued to have 
panic attacks.  He had a premonition and sense of doom and 
fear.  He stated that his first bad attack was 6 or 7 years 
previously.  He claimed to have had them as long as 30 years 
ago.  

The mental status examination revealed that his speech was 
fluent and logically constructed.  His mood varied from calm 
to cooperative to more vigilant, insistent, and slightly 
irritable.  There was no psychotic thinking or suicidal or 
homicidal ideation.  He was alert and oriented in all 
spheres.  His insight was described as fair.  The diagnosis 
was panic disorder; not otherwise specified.  The physician 
indicated that there was insufficient evidence to support 
PTSD.  

In an August 1998 statement considered as the veteran's 
notice of disagreement, he states that he hated basic 
training during service and that constant negative behavior 
exhibited by instructors kept him wrapped in stress.  The 
veteran stated that he was given drugs for dental work and 
continued to use drugs subsequent to the dental work in 
service.  He reported an incident where he was assaulted by 
other servicemen which began to initiate a race riot.  He 
stated that he was injured during the altercation.  
Subsequent to that time, he had a fear of crowds.  When he 
went down a street, he looked for an escape route.  The 
veteran stated that he had continued problems during service 
and was threatened by a chief petty officer.  He subsequently 
was absent without leave and was apprehended and thrown in 
the brig where he was paced in solitary confinement. 


Analysis

The veteran was not involved in combat during service.  The 
evidence of record shows that while in service the veteran 
was referred for psychiatric evaluations apparently 
concerning statements that he made while in service.  
However, the service psychiatric findings were negative.  No 
psychiatric pathology was reported. 

The post-service clinical data reveals that in 1995, some 26 
years after the veteran's discharge from military service, he 
received treatment for several psychiatric problems none of 
which includes treatment for PTSD.  In fact, a clinician has 
indicated that there was insufficient evidence to support 
PTSD.  

In this regard, there is an absence of clinical evidence of a 
psychiatric disorder during service and there is no clinical 
evidence of a psychiatric disorder until many years after 
service.  There is also no medical evidence linking the 
veteran's current psychiatric disorders to service or an 
incident of service.  Competent medical evidence of PTSD is 
not shown. 


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

